UNITED STATES SECURITIES AND EXCHANGE COMMISSION WASHINGTON, D.C. 20549 FORM 10-Q [X] Quarterly report pursuant to Section 13 or 15(d) of the Securities Exchange Act of 1934. For the quarterly period ended: June 30, 2007 or [] Transition report pursuant to Section 13 or 15(d) of the Securities Exchange Act of 1934. For the transition period from to Commission File Number: 0-16667 DNB Financial Corporation (Exact name of registrant as specified in its charter) Pennsylvania (State or other jurisdiction of incorporation or organization) 23-2222567 (I.R.S. Employer Identification No.) 4 Brandywine Avenue - Downingtown, PA 19335 (Address of principal executive offices and Zip Code) (610) 269-1040 (Registrant's telephone number, including area code) Not Applicable (Former name, former address and former fiscal year, if changed since last report) Indicate by check mark whether the registrant (1) has filed all reports required to be filed by Section 13 or 15(d) of the Securities Exchange Act of 1934 during the preceding 12 months (or for such shorter period that the registrant was required to file such reports) and (2) has been subject to such filing requirements for the past 90 days Yes x No o Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, or a non-accelerated filer. See definition of “accelerated filer and large accelerated filer” in Rule12b-2 of the Exchange Act (check one): Large accelerated filer o Accelerated filer o Non-accelerated filer x Indicate by check mark whether the registrant is a shell company (as defined in Rule12b-2 of the Exchange Act). Yes o No x Indicate the number of shares outstanding of each of the issuer's classes of common stock, as of the latest practicable date. Common Stock ($1.00 Par Value) 2,478,669 (Class) (Shares Outstanding as of August 10, 2007) DNB FINANCIAL CORPORATION AND SUBSIDIARY INDEX PARTI - FINANCIAL INFORMATION PAGE NO. ITEM 1. FINANCIAL STATEMENTS (Unaudited): CONSOLIDATED STATEMENTS OF FINANCIAL CONDITION June 30, 2007 and December 31, 2006 3 CONSOLIDATED STATEMENTS OF OPERATIONS Three and Six Months Ended June 30, 2007 and 2006 4 CONSOLIDATED STATEMENTS OF CASH FLOWS Six Months Ended June 30, 2007 and 2006 5 NOTES TO CONSOLIDATED FINANCIAL STATEMENTS 6 ITEM 2. MANAGEMENT'S DISCUSSION AND ANALYSIS OF FINANCIAL CONDITION AND RESULTS OF OPERATIONS 12 ITEM 3. QUANTITATIVE AND QUALITATIVE DISCLOSURES ABOUT MARKET RISK 23 ITEM 4. CONTROLS AND PROCEDURES 23 PART II - OTHER INFORMATION ITEM 1. LEGAL PROCEEDINGS 24 ITEM 1A. RISK FACTORS 24 ITEM 2. UNREGISTERED SALES OF EQUITYSECURITIES AND USE OF PROCEEDS 24 ITEM 3. DEFAULTS UPON SENIOR SECURITIES 24 ITEM 4. SUBMISSION OF MATTERS TO A VOTE OF SECURITY HOLDERS 25 ITEM 5. OTHER INFORMATION 25 ITEM 6. EXHIBITS 25 SIGNATURES 26 EXHIBIT INDEX 2 PART I – FINANCIAL INFORMATION ITEM 1 – FINANCIAL STATEMENTS DNB Financial Corporation and Subsidiary Consolidated Statements of Financial Condition (Unaudited) June 30 December 31 (Dollars in thousands except share data) 2007 2006 Assets Cash and due from banks $ 12,798 $ 11,611 Federal funds sold 16,420 12,616 Cash and cash equivalents 29,218 24,227 AFS investment securities, at fair value (amortized cost of $117,496 and $132,805) 115,037 131,636 HTM investment securities (fair value of $16,444 and $18,393) 17,087 18,931 Other investment securities 2,957 3,608 Total investment securities 135,081 154,175 Loans and leases 322,222 329,466 Allowance for credit losses (3,940 ) (4,226 ) Net loans and leases 318,282 325,240 Office property and equipment 8,821 7,699 Accrued interest receivable 2,422 2,420 Bank owned life insurance 7,150 7,036 Core deposit intangible 333 358 Net deferred taxes 3,197 2,499 Other assets 1,606 1,588 Total assets $ 506,110 $ 525,242 Liabilities and Stockholders’ Equity Liabilities Non-interest-bearing deposits $ 54,897 $ 50,852 Interest-bearing deposits: NOW 86,169 82,579 Money market 81,357 66,352 Savings 46,314 54,956 Time 120,336 126,288 Total deposits 389,073 381,027 FHLB advances 35,450 55,450 Repurchase agreements 38,479 45,120 Junior subordinated debentures 9,279 9,279 Other borrowings 682 689 Total borrowings 83,890 110,538 Accrued interest payable 1,013 1,061 Other liabilities 2,258 1,205 Total liabilities 476,233 493,831 Stockholders’ Equity Preferred stock, $10.00 par value; 1,000,000 shares authorized; none issued — — Common stock, $1.00 par value; 10,000,000 shares authorized; 2,717,658 and 2,711,438 issued respectively 2,718 2,712 Treasury stock, at cost; 229,873 and 206,631 shares, respectively (4,628 ) (4,158 ) Surplus 34,972 34,875 Accumulated deficit (1,005 ) (688 ) Accumulated other comprehensive loss, net (2,181 ) (1,330 ) Total stockholders’ equity 29,876 31,411 Total liabilities and stockholders’ equity $ 506,110 $ 525,242 See accompanying notes to consolidated financial statements. 3 DNB Financial Corporation and Subsidiary Consolidated Statements of Operations (Unaudited) Three Months Ended June 30, Six Months Ended June 30, (Dollars in thousands except share data) 2007 2006 2007 2006 Interest Income: Interest and fees on loans and leases $ 5,692 $ 5,421 $ 11,485 $ 10,246 Interest and dividends on investment securities: Taxable 1,404 1,190 2,632 2,383 Exempt from federal taxes 143 311 435 621 Interest on cash and cash equivalents 248 96 406 239 Total interest income 7,487 7,018 14,958 13,489 Interest Expense: Interest on NOW, money market and savings 1,129 1,149 2,155 2,048 Interest on time deposits 1,446 777 2,921 1,508 Interest on FHLB advances 574 690 1,160 1,416 Interest on repurchase agreements 359 399 753 741 Interest on junior subordinated debentures 183 170 365 346 Interest on other borrowings 23 37 60 62 Total interest expense 3,714 3,222 7,414 6,121 Net interest income 3,773 3,796 7,544 7,368 Provision for credit losses — Net interest income after provision for credit losses 3,773 3,796 7,544 7,368 Non-interest Income: Service charges on deposits 412 432 811 835 Wealth management fees 234 209 447 380 Increase in cash surrender value of BOLI 57 51 114 100 Gain on sale of securities — 13 103 13 Other fees 201 194 397 386 Total non-interest income 904 899 1,872 1,714 Non-interest Expense: Salaries and employee benefits 2,363 2,250 4,725 4,498 Furniture and equipment 392 329 762 669 Occupancy 360 290 728 592 Professional and consulting 324 367 610 636 Advertising and marketing 139 170 218 283 Printing and supplies 103 154 199 231 Other expenses 554 584 1,113 1,102 Total non-interest expense 4,225 4,144 8,355 8,011 Income before income taxes 452 551 1,061 1,071 Income tax expense 74 65 148 121 Net Income $ 378 $ 486 $ 913 $ 950 Earnings per share: Basic $ 0.15 $ 0.19 $ 0.37 $ 0.38 Diluted $ 0.15 $ 0.19 $ 0.36 $ 0.38 Cash dividends per share $ 0.13 $ 0.12 $ 0.26 $ 0.25 Weighted average common shares outstanding: Basic 2,497,669 2,494,809 2,500,121 2,493,207 Diluted 2,513,011 2,514,062 2,515,384 2,511,447 (Share data adjusted for 2006 5% stock dividend) See accompanying notes to consolidated financial statements. 4 DNB Financial Corporation and Subsidiary Consolidated Statements of Cash Flows (Unaudited) Six Months Ended June 30, (Dollars in thousands) 2007 2006 Cash Flows From Operating Activities: Net income $ 913 $ 950 Adjustments to reconcile net income to net cash provided by operating activities: Depreciation, amortization and accretion 603 598 Unvested stock amortization 56 68 Net gain on sale of securities (103 ) (13 ) Increase in interest receivable (2 ) (16 ) Decrease in other assets 7 297 Increase in investment in BOLI (114 ) (100 ) Decrease in interest payable (48 ) (10 ) Increase in deferred tax benefit (79 ) (33 ) Increase (decrease) in other liabilities 290 (45 ) Net Cash Provided By Operating Activities 1,523 1,696 Cash Flows From Investing Activities: Activity in available-for-sale securities: Sales 24,478 ¾ Maturities, repayments and calls 24,765 6,765 Purchases (33,877 ) (5,856 ) Activity in held-to-maturity securities: Maturities, repayments and calls 1,812 7,034 Net decrease (increase) in other investments 651 (293 ) Net decrease (increase) in loans and leases 6,958 (42,154 ) Purchase of bank property and equipment, net (1,647 ) (1,107 ) Net Cash Provided (Used) By Investing Activities 23,140 (35,611 ) Cash Flows From Financing Activities: Net Increase in deposits 8,046 22,896 Increase (decrease) in FHLB advances (20,000 ) 3,200 Increase (decrease) in short term repurchase agreements (6,641 ) 4,048 Decrease in lease obligations (7 ) (6 ) Dividends paid (647 ) (616 ) Proceeds from issuance of stock under stock option plan 47 44 (Increase) decrease in treasury stock (470 ) 73 Net Cash (Used) Provided By Financing Activities (19,672 ) 29,639 Net Change in Cash and Cash Equivalents 4,991 (4,276 ) Cash and Cash Equivalents at Beginning of Period 24,227 22,183 Cash and Cash Equivalents at End of Period $ 29,218 $ 17,907 Supplemental Disclosure of Cash Flow Information: Cash paid during the period for: Interest $ 7,462 $ 6,131 Income taxes 311 1 Supplemental Disclosure of Non-cash Flow Information: Change in unrealized losses on AFS securities $ (1,290 ) $ (1,734 ) Change in deferred taxes due to change in unrealized losses on AFS securities 439 589 See accompanying notes to consolidated financial statements. 5 DNB FINANCIAL CORPORATION AND SUBSIDIARY NOTES TO CONSOLIDATED FINANCIAL STATEMENTS (Unaudited) NOTE 1: BASIS OF PRESENTATION The accompanying unaudited consolidated financial statements of DNB Financial Corporation (referred to herein as the "Corporation" or "DNB") and its subsidiary, DNB First, National Association (the "Bank") have been prepared in accordance with the instructions for Form 10-Q and therefore do not include certain information or footnotes necessary for the presentation of financial condition, statement of operations and statement of cash flows required by generally accepted accounting principles. However, in the opinion of management, the consolidated financial statements reflect all adjustments (which consist of normal recurring adjustments) necessary for a fair presentation of the results for the unaudited periods. Prior amounts not affecting net income are reclassified when necessary to conform with current period classifications. The results of operations for the six-month period ended June 30, 2007, are not necessarily indicative of the results, which may be expected for the entire year.The consolidated financial statements should be read in conjunction with the Annual Report and report on Form 10-K for the year ended December 31, 2006. Stock-based compensation Prior to January 1, 2006, SFAS Statement No.123 (“SFAS 123”), Accounting for Stock-Based Compensation, permitted entities to recognize as expense over the vesting period, the fair value of all stock-based awards on the date of grant.Alternatively, SFAS 123 also allowed entities to continue to apply the provisions of the Accounting Principles Board Opinion No.25 (“APB Opinion No. 25”), Accounting for Stock Issued to Employees, and related interpretations and provide pro-forma net income and pro-forma earnings per share disclosures for employee stock option grants made in 1995 and subsequent years as if the fair-value-based method defined in SFAS 123 had been applied.DNB elected to apply the provisions of APB Opinion No. 25 and provide the pro-forma disclosure provisions of SFAS 123.As such, there was no compensation expense recorded prior to 2006.Additionally, all options were granted at the then current market price. Effective January1, 2006, DNB adopted SFAS 123 (revised 2004), Share-Based Payment (“SFAS 123R”), which requires DNB to measure the cost of employee services received in exchange for all equity awards granted including stock options based on the fair market value of the award as of the grant date.SFAS 123R supersedes SFAS123, Accounting for Stock-based Compensation (SFAS 123”) and APB Opinion No.25, Accounting for Stock Issued to Employees.SFAS 123R requires DNB to record compensation expense related to unvested stock awards as of January 1, 2006 by recognizing the unamortized grant date fair value of these awards over the remaining service periods of those awards.DNB had no unamortized stock option awards at January 1, 2006 as all stock options issued prior to January 1, 2006 were fully vested.Additionally, DNB did not issue any stock awards during the six-month periods ended June 30, 2007 and 2006.As a result, there was no compensation expense related to stock options recorded during the six-month periods ended June 30, 2007 and 2006. NOTE 2: EARNINGS PER SHARE Basic earnings per share (“EPS”) are computed based on the weighted average number of common shares outstanding during the period.Diluted EPSis computed using the treasury stock method and reflects the potential dilution that could occur from the exercise of stock options and the amortized portion of unvested stock awards.Stock options and unvested stock awards for which the exercise or the grant price exceeds the average market price over the period have an anti-dilutive effect on EPS and, accordingly, are excluded from the calculation.At June 30, 2007, there were 103,488 anti-dilutive stock options outstanding as well as 13,528 anti-dilutive stock awards.EPS, dividends per share, and weighted average shares outstanding have been adjusted to reflect the effect of the 5% stock dividend paid in December 2006.The dilutive effect of stock options on basic earnings per share is presented below. Three Months Ended Six Months Ended June 30, 2007 June 30, 2007 (In thousands, except per-share data) Income Shares Amount Income Shares Amount Basic EPS Income available to common stockholders $ 378 2,498 $ 0.15 $ 913 2,500 $ 0.37 Effect of potential dilutive common stock – stock options and unvested shares — 15 — — 15 (.01 ) Diluted EPS Income available to common stockholders $ 378 2,513 $ 0.15 $ 913 2,515 $ 0.36 6 DNB FINANCIAL CORPORATION AND SUBSIDIARY NOTES TO CONSOLIDATED FINANCIAL STATEMENTS (Unaudited) Three Months Ended Six Months Ended June 30, 2006 June 30, 2006 (In thousands, except per-share data) Income Shares Amount Income Shares Amount Basic EPS Income available to common stockholders $ 486 2,495 $ 0.19 $ 950 2,493 $ 0.38 Effect of potential dilutive common stock– stock options and unvested shares — 19 — — 18 — Diluted EPS Income available to common stockholders $ 486 2,514 $ 0.19 $ 950 2,511 $ 0.38 NOTE 3: COMPREHENSIVE INCOME (LOSS) Comprehensive income includes all changes in stockholders' equity during the period, except those resulting from investments by owners and distributions to owners.Comprehensive income for all periods consisted of net income and other comprehensive income relating to the change in unrealized losses on investment securities available for sale.Comprehensive income (loss), net of tax, is disclosed in the following table. Three Months Ended Three Months Ended June 30, 2007 June 30, 2006 (Dollars in thousands) Net-of-Tax Amount Net-of-Tax Amount Net Income $ 378 $ 486 Other Comprehensive Income: Unrealized holding losses arising during the period (1,055 ) (983 ) Reclassification for gains included in net income — (9 ) Total Comprehensive Loss $ (677 ) $ (506 ) Six Months Ended Six Months Ended June 30, 2007 June 30, 2006 (Dollars in thousands) Net-of-Tax Amount Net-of-Tax Amount Net Income $ 913 $ 950 Other Comprehensive Income: Unrealized holding losses arising during the period (783 ) (1,136 ) Reclassification for gains included in net income (68 ) (9 ) Total Comprehensive Income (Loss) $ 62 $ (195 ) NOTE 4: COMPOSITION OF LOAN AND LEASE PORTFOLIO The following table sets forth information concerning the composition of total loans and leases outstanding, as of the dates indicated. June 30, December 31, (Dollars in thousands) 2007 2006 Commercial mortgage $ 105,945 $ 99,333 Commercial term and lines of credit 95,428 99,732 Consumer 53,809 54,771 Residential mortgage 49,514 52,636 Commercial leases 17,526 22,994 Gross loans and leases 322,222 329,466 Allowance for credit losses (3,940 ) (4,226 ) Net loans and leases $ 318,282 $ 325,240 7 DNB FINANCIAL CORPORATION AND SUBSIDIARY NOTES TO CONSOLIDATED FINANCIAL STATEMENTS (Unaudited) NOTE 5: JUNIOR SUBORDINATED DEBENTURES DNB has two issuances of junior subordinated debentures (the "debentures") as follows: DNB Capital Trust I DNB’s first issuance of junior subordinated debentures was on July 20, 2001. This issuance of debentures are floating rate and were issued to DNB Capital Trust I, a Delaware business trust in which DNB owns all of the common equity. DNB Capital Trust I issued $5 million of floating rate (6 month Libor plus 3.75%, with a cap of 12%) capital preferred securities to a qualified institutional buyer. The proceeds of these securities were used by the Trust, along with DNB's capital contribution, to purchase $5,155,000 principal amount of DNB's floating rate junior subordinated debentures.The preferred securities have been redeemable since July 25, 2006 and must be redeemed upon maturity of the debentures on July 25, 2031. DNB Capital Trust II DNB’s second issuance of junior subordinated debentures was on March 30, 2005. This issuance of debentures are floating rate and were issued to DNB Capital Trust II, a Delaware business trust in which DNB owns all of the common equity. DNB Capital Trust II issued $4.0 million of floating rate (the rate is fixed at 6.56% for the first 5 years and will adjust at a rate of 3-month LIBOR plus 1.77% thereafter) capital preferred securities. The proceeds of these securities were used by the Trust, along with DNB's capital contribution, to purchase $4.1 million principal amount of DNB's floating rate junior subordinated debentures. The preferred securities are redeemable by DNB on or after May 23, 2010, or earlier in the event of certain adverse tax or bank regulatory developments. The preferred securities must be redeemed upon maturity of the debentures on May 23, 2035. The majority of the proceeds of each issuance were invested in DNB’s subsidiary, DNB First, National Association, to increase the Bank's capital levels. The junior subordinated debentures issued in each case qualify as a component of capital for regulatory purposes. NOTE 6: RECENT ACCOUNTING PRONOUNCEMENTS In February 2006, the FASB issued SFAS No. 155, “Accounting for Certain Hybrid Financial Instruments.”This Statement amends FASB Statements No. 133 and No. 140.This Statement resolves issues addressed in Statement 133 Implementation Issue No. D1, "Application of Statement 133 to Beneficial Interests in Securitized Financial Assets.”This Statement: a) permits fair value measurement for any hybrid financial instrument that contains an embedded derivative that otherwise would require bifurcation; b) clarifies which interest-only strips and principal-only strips are not subject to the requirements of Statement 133; c) establishes a requirement to evaluate interests in securitized financial assets to identify interests that are freestanding derivatives or that are hybrid financial instruments that contain an embedded derivative requiring bifurcation; d) clarifies that concentrations of credit risk in the form of subordination are not embedded derivatives; and e) amends Statement 140 to eliminate the prohibition on a qualifying special-purpose entity from holding a derivative financial instrument that pertains to a beneficial interest other than another derivative financial instrument. This Statement is effective for all financial instruments acquired or issued after the beginning of an entity's first fiscal year that begins after September 15, 2006.The fair value election provided for in paragraph 4(c) of this Statement may also be applied upon adoption of this Statement for hybrid financial instruments that had been bifurcated under paragraph 12 of Statement 133 prior to the adoption of this Statement. Earlier adoption is permitted as of the beginning of an entity's fiscal year, provided the entity has not yet issued financial statements, including financial statements for any interim period for that fiscal year.Provisions of this Statement may be applied to instruments that an entity holds at the date of adoption on an instrument-by-instrument basis.SFAS 155 is effective for DNB on January 1, 2007 and did not have a material impact on DNB’s consolidated financial statements upon adoption. In March2006, the FASB issued SFAS No.156, “Accounting for Servicing of Financial Assets”. SFAS 156 amends SFAS No.140, “Accounting for Transfers and Servicing of Financial Assets and Extinguishments of Liabilities.” SFAS 156 permits, but does not require, an entity to choose either the amortization method or the fair value measurement method for measuring each class of separately recognized servicing assets and servicing liabilities. SFAS 156 is effective for DNB on January1, 2007 and did not have a material impact on DNB’s consolidated financial statements. 8 DNB FINANCIAL CORPORATION AND SUBSIDIARY NOTES TO CONSOLIDATED FINANCIAL STATEMENTS (Unaudited) In September 2006, the FASB issued SFAS No. 157, Fair Value Measurements.The statement defines fair value as the price that would be received to sell an asset or paid to transfer a liability in an orderly transaction between market participants at the measurement date.The statement also establishes a framework for measuring fair value by creating a three-level fair value hierarchy that ranks the quality and reliability of information used to determine fair value, and requires new disclosures of assets and liabilities measured at fair value based on their level in the hierarchy.The Statement is effective for DNB on January 1, 2008.DNB has not yet determined if the adoption of this statement will have a material impact on its financial position or results of operations. In February 2007, the FASB issued SFAS No. 159, The Fair Value Option for Financial Assets and Financial Liabilities—Including an amendment of FASB Statement No. 115 (SFAS 159).SFAS 159 permits entities to choose to measure many financial instruments and certain other items at fair value and amends SFAS 115 to, among other things, require certain disclosures for amounts for which the fair value option is applied.Additionally, this Statement provides that an entity may reclassify held-to-maturity and available-for-sale securities to the trading account when the fair value option is elected for such securities, without calling into question the intent to hold other securities to maturity in the future.This Statement is effective as of the beginning of an entity’s first fiscal year that begins after November 15, 2007. Early adoption is permitted as of the beginning of a fiscal year that begins on or before November 15, 2007, provided the entity also elects to apply the provisions of SFAS 157.DNB has not completed its assessment of SFAS 159 and the impact, if any, on the consolidated financial statements. In July 2006, the FASB issued FASB Interpretation No. 48, “Accounting for Uncertainty in Income Taxes” – an interpretation of FASB Statement No. 109 (FIN 48). This interpretation of SFAS No. 109 prescribes a recognition threshold and measurement attribute for the financial statement recognition and measurement of a tax position taken or expected to be taken in a tax return. This interpretation also provides guidance on de-recognition, classification, interest and penalties, accounting in interim periods, disclosure and transition. The interpretation is effective for fiscalyears beginning after December 15, 2006. DNB has reserves related to certain of its tax positions, which would be subject to analysis under FIN 48. DNB has adopted FIN 48 as of January 1, 2007, as required.The cumulative effect of adopting FIN 48 will be recorded in retained earnings.The adoption of FIN 48 did not have a significant impact on DNB’s consolidated financial statements. In September 2006, the Emerging Issues Task Force issued EITF 06-4, Accounting for Deferred Compensation and Postretirement Benefit Aspects of Endorsement Split-Dollar Life Insurance Arrangements.EITF 06-4 concludes that for a split-dollar life insurance arrangement within the scope of this Issue, an employer should recognize a liability for future benefits in accordance with SFAS 106 (if, in substance, a postretirement benefit plan exits) or APB Opinion No.12 (if the arrangement is, in substance, an individual deferred compensation contract) based on the substantive agreement with the employee. The consensus is effective for fiscal years beginning after December15, 2007.This EITF is applicable to the Replacement Plan referenced in Note 14 on page 70 of the December 31, 2006 10-K. The early adoption of EITF 06-4 resulted in a $583,000 net-of-tax charge to stockholders’ equity on January 1, 2007. In September 2006, the Emerging Issues Task Force issued EITF 06-5, Accounting for Purchases of Life Insurance-Determining the Amount That Could Be Realized in Accordance with FASB Technical Bulletin No.85-4. This consensus concludes that a policyholder should consider any additional amounts included in the contractual terms of the insurance policy other than the cash surrender value in determining the amount that could be realized under the insurance contract. A consensus also was reached that a policyholder should determine the amount that could be realized under the life insurance contract assuming the surrender of an individual-life by individual-life policy (or certificate by certificate in a group policy). The consensuses are effective for fiscal years beginning after December15, 2006.This EITF is applicable to the BOLI already recognized in DNB’s statement of condition. The Company adopted EITF 06-5 on January 1, 2007 and there was no material impact on DNB’s financial position or results of operations. 9 DNB FINANCIAL CORPORATION AND SUBSIDIARY NOTES TO CONSOLIDATED FINANCIAL STATEMENTS (Unaudited) NOTE 7: STOCK-BASED COMPENSATION Stock Option Plan DNB has a Stock Option Plan for employees and directors.Under the plan, options (both qualified and non-qualified) to purchase a maximum of 612,732 shares of DNB’s common stock could be issued to employees and directors. Under the plan, option exercise prices must equal the fair market value of the shares on the date of option grant and the option exercise period may not exceed ten years.The Plan Committee determines vesting of options under the plan.There were 132,510 and 112,763 options available for grant at June 30, 2007 and December 31, 2006, respectively. Stock option activity for the six-month period ended June 30, 2007 is indicated below. Number Outstanding Weighted Average Exercise Price Outstanding January 1, 2007 270,258 $ 20.09 Granted – – Exercised 3,752 12.43 Expired – – Forfeited (19,748 ) (21.67 ) Outstanding June 30, 2007 246,758 $ 20.08 The weighted-average price and weighted average remaining contractual life for the outstanding options are listed below for the dates indicated.All outstanding options are exercisable. June 30, 2007 Range of Number Weighted Average Exercise Prices Outstanding Exercise Price Remaining Contractual Life $ 9.69-10.99 10,764 $ 9.69 3.00 years 11.00-13.99 12,635 11.82 3.41 years 14.00-19.99 119,871 18.30 6.35 years 20.00-23.99 57,735 23.24 4.42 years 24.00-25.49 45,753 25.49 7.80 years Total 246,758 $ 20.08 5.87 years Restricted Stock Awards DNB maintains an Incentive Equity and Deferred Compensation Plan.The plan provides that up to 231,525 (as adjusted for subsequent stock dividends) shares of common stock may be granted, at the discretion of the Board, to individuals of the Corporation.DNB did not grant any shares of restricted stock during the six-month period ended June 30, 2007.Shares already granted are issuable on the earlier of three years after the date of the grant or a change in control of DNB if the recipients are then employed by DNB (“Vest Date”).Upon issuance of the shares, resale of the shares is restricted for an additional two years, during which the shares may not be sold, pledged or otherwise disposed of.Prior to the Vest Date and in the event the recipient terminates association with DNB for reasons other than death, disability or change in control, the recipient forfeits all rights to the shares that would otherwise be issued under the grant. 10 DNB FINANCIAL CORPORATION AND SUBSIDIARY NOTES TO CONSOLIDATED FINANCIAL STATEMENTS (Unaudited) Share awards granted by the plan were recorded at the date of award based on the market value of shares.Awards are being amortized to expense over the three-year cliff-vesting period. DNB records compensation expense equal to the value of the shares beingamortized.For the three and six-month period ended June 30, 2007, $28,000 and $56,000 was amortized to expense.At June 30, 2007, 218,659 shares were reserved for future grants under the plan. Stock grant activity is indicated below. The shares have been adjusted for the 5% stock dividend in December 2006. Shares Outstanding - January 1, 2007 13,528 Granted – Forfeited – Outstanding – June 30, 2007 13,528 NOTE8:INCOME TAXES DNB adopted FASB Interpretation No.48, Accounting for Uncertainty in Income Taxes (“FIN 48”), on January1, 2007.The adoption of FIN 48 did not impact our consolidated financial condition, results of operations or cash flows. As of January 1, 2007, the Company had no material unrecognized tax benefits or accrued interest and penalties. It is the Company’s policy to account for interest and penalties accrued relative to unrecognized tax benefits as a component of income tax expense.Federal and state tax years 2003 through 2006 were open for examination as of June 30, 2007. NOTE 9:BENEFIT PLANS On November 24, 1999, the Bank and Henry F. Thorne, its then current Chief Executive Officer (the “Executive”), entered into a Death Benefit Agreement providing for supplemental death and retirement benefits for him (the “Supplemental Plan”). The Supplemental Plan provided that the Bank and the Executive share in the rights to the cash surrender value and death benefits of a split-dollar life insurance policy (the “Policy”) and provided for additional compensation to the Executive, equal to any income tax consequences related to the Supplemental Plan until retirement. The Policy is designed to provide the Executive, upon attaining age 65, with projected annual after-tax distributions of approximately $35,000, funded by loans against the cash surrender value of the Policy. In addition, the Policy is intended to provide the Executive with a projected death benefit of $750,000. Neither the insurance company nor the Bank guaranteed any minimum cash value under the Supplemental Plan. On December 23, 2003, the Supplemental Plan was replaced by a Retirement and Death Benefit Agreement (the “Replacement Plan”). Pursuant to the Replacement Plan, ownership of the Policy was transferred to the Bank to comply with certain Federal income tax law changes, and the Bank may establish a trust for the purpose of funding the benefits to be provided under the Replacement Plan, or the Bank’s obligations under the Replacement Plan and similar agreements or plans which it may enter into or establish for the benefit of the Executive, other employees of the Bank, or both. The Replacement Plan provides that if the Executive remains employed continuously by the Bank until age 65, he shall, upon his termination of employment for any reason other than Cause, receive an annual retirement benefit of $34,915, payable monthly, from the date of his termination of employment until his death. If Executive’s employment with the Bank terminates prior to age 65 for any reason other than Cause, he will be entitled to an annual retirement benefit payable monthly commencing the month after he reaches age 65 until his death, but in this event his annual retirement benefit will be equal to that proportion of the $34,915 annual benefit his actual years of service with the Bank bears to the years of service he would have completed had he remained employed continuously by the Bank until age 65. In either case, he will also be entitled to receive monthly a tax allowance calculated, subject to certain assumptions, to substantially compensate him for his federal and state income, employment and excise tax liabilities attributable to the retirement benefit and the tax allowance. DNB adopted EITF 06-4 on January 1, 2007 and recorded a $583,000 net-of-tax charge to stockholders’ equity applicable to this Replacement Plan. 11 ITEM 2 - MANAGEMENT'S DISCUSSION AND ANALYSIS OF FINANCIAL CONDITION AND RESULTS OF OPERATIONS DESCRIPTION OF DNB'S BUSINESS AND BUSINESS STRATEGY DNB Financial Corporation is a bank holding company whose bank subsidiary, DNB First, National Association (the “Bank”) is a nationally chartered commercial bank with trust powers, and a member of the Federal Reserve System.The FDIC insures DNB’s deposits. DNB provides a broad range of banking services to individual and corporate customers through its thirteen community offices located throughout Chester and Delaware Counties, Pennsylvania. DNB is a community banking organization that focuses its lending and other services on businesses and consumers in the local market area. DNB funds all these activities with retail and business deposits and borrowings.Through its DNB Advisors division, the Bank provides wealth management and trust services to individuals and businesses.The Bank and its subsidiary, DNB Financial Services, Inc. through the name “DNB Financial Services,” make available certain non-depository products and services, such as securities brokerage, mutual funds, life insurance and annuities. DNB earns revenues and generates cash flows by lending funds to commercial and consumer customers in its marketplace. DNB generates its largest source of interest income through its lending function.Another source of interest income is derived from DNB’s investment portfolio, which provides liquidity and cash flows for future lending needs. In addition to interest earned on loans and investments, DNB earns revenues from fees it charges customers for non-lending services. These services include wealth management and trust services; brokerage and investment services; cash management services; banking and ATM services; as well as safekeeping and other depository services. To implement the culture changes necessary at DNB First to become an innovative community bank capable of meeting challenges of the 21st century, we embarked on a strategy called "Loyalty, Bank On It."In recognizing the importance of loyalty in our everyday lives, we have embraced this concept as the cornerstone of DNB First's new culture.To that end, DNB continues to make appropriate investments in all areas of our business, including people, technology, facilities and marketing. Comprehensive 5-Year Plan.During 2003, management developed a strategic 5-year plan designed to reposition its balance sheet and improve core earnings.As part of the plan, management announced its intentions to substantially reduce the size of its investment portfolio and expand its loan portfolio through new originations, increased loan participations, as well as strategic loan and lease receivable purchases.Management also planned a reduction in the absolute level of borrowings with cash flows from existing loans and investments as well as from new deposit growth.A detailed discussion on DNB’s progress follows below. Continued Progress in Balance Sheet Repositioning.During the six-months ended June 30, 2007, deposits increased $8.0 million and total borrowings declined $20.6 million.During the same time period, investment securities declined $19.1 million and loans declined slightly to $322.2 million from $329.5 million at December 31, 2006, primarily due to intense competition in DNB’s marketplace. DNB’s financial objectives are focused on earnings per diluted share growth and return on average equity. In order to achieve its financial objectives, DNB defined the following strategies as part of the 5-Year Plan: •
